Case 0:19-cv-61430-FAM Document 15 Entered on FLSD Docket 07/12/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Case Number: 19-61430-CIV-MORENO

ELIZABETH E. BELIN and CHRISTOPHER
MITCHELL,

Plaintiffs,

vs.
HEALTH INSURANCE INNOVATIONS,
INC., and HEALTH PLAN
INTERMEDIARIES HOLDINGS, LLC,

Defendants.
/

 

ORDER DIRECTING CLERK TO ENTER DEFAULT

This cause came before the Court upon a sua sponte review of the record,

The Court has noted the proof of service on Defendants Health Insurance Innovations,
Inc. and Health Plan Intermediaries Holdings, LLC (D.E. 13, 14), filed on July 9, 2019. It
appears that Defendants Health Insurance Innovations, Inc. and Health Plan Intermediaries
Holdings, LLC have failed to answer or otherwise respond to the Summons and Complaint.
Therefore it is

ADJUDGED that the Clerk shall file an Entry of Default against Defendants Health
Insurance Innovations, Inc. and Health Plan Intermediaries Holdings, LLC pursuant to Rule
55(a) of the Federal Rules of Civil Procedure. Upon entry of default, Plaintiffs may file a motion
for Default Judgment in accordance with Rule 55(b) of the Federal Rules of Civil Procedure.

The Clerk is directed to close the case. lL

DONE AND ORDERED in Chambers at Miami, Florida, this J of July 2019,

 

 
